   Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 1 of 46            FILED
                                                                        2020 Oct-30 PM 09:59
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


IN RE BLUE CROSS BLUE SHIELD       :
ANTITRUST LITIGATION               :   Master File 2:13-cv-20000-RDP
MDL 2406                           :
                                   :
                                   :
                                   :   This document relates to
                                   :   Subscriber Track cases




           SUBSCRIBER PLAINTIFFS’ MEMORANDUM OF LAW
    IN SUPPORT OF MOTION FOR APPROVAL OF A PLAN FOR NOTICE
            AND APPOINTMENT OF CLAIMS ADMINISTRATOR
        Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 2 of 46




                                                TABLE OF CONTENTS

TABLE OF AUTHORITIES ..................................................................................................... iii

I.       BACKGROUND ............................................................................................................. 1

II.      LEGAL STANDARD FOR NOTICE .............................................................................. 3

III.     THE SETTLEMENT CLASSES ..................................................................................... 5
         A.        DAMAGES CLASS ............................................................................................ 5

         B.        INJUNCTIVE RELIEF CLASS .......................................................................... 7

IV.      THE PROPOSED CLAIMS ADMINISTRATOR............................................................ 7

V.       REQUIRED DATA ....................................................................................................... 10

VI.      TIMELINE FOR NOTICE, CLAIM FILING, OBJECTIONS & EXCLUSIONS........... 11

VII.     THE NOTICE PLAN .................................................................................................... 12

         A.        DIRECT INDIVIDUAL NOTICE...................................................................... 13

                   1.        DIRECT NOTICE VIA E-MAIL ............................................................ 14

                   2.        DIRECT NOTICE VIA COLOR POSTCARD ....................................... 15

         B.        MEDIA CAMPAIGN ........................................................................................ 17

                   1.        DIGITAL EFFORT ................................................................................ 17

                   2.        PRINT EFFORT .................................................................................... 18

                   3.        RADIO EFFORT ................................................................................... 18

                   4.        TELEVISION EFFORT ......................................................................... 19

         C.        SUPPLEMENTAL ENTITY DIGITAL EFFORT .............................................. 19

         D.        ADDITIONAL EFFORTS ................................................................................. 20

         E.        CLAIMS STIMULATION EFFORT ................................................................. 21

         F.        SETTLEMENT WEBSITE, TOLL-FREE NUMBER, P.O. BOXES & QR
                   CODE ................................................................................................................ 22


                                                                   i
        Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 3 of 46




                  1.        SETTLEMENT WEBSITE .................................................................... 22

                  2.        DEDICATED TOLL-FREE NUMBER & CONTACT CENTER ........... 23

                  3.        DEDICATED P.O. BOXES & QR CODE .............................................. 23

        G.        THE NOTICES .................................................................................................. 24

                  1.        LONG-FORM NOTICE ......................................................................... 24

                  2.        SHORT-FORM NOTICE ....................................................................... 25

        H.        CLAIM FORM & PROCESSING ...................................................................... 25

                  1.        THE CLAIM FORM .............................................................................. 26

                  2.        CLAIM PROCESSING .......................................................................... 27

                            a.        For Claims Made by an Individual Policyholder Who Purchased
                                      Health Insurance or Administrative Service Plans Directly from a
                                      BCBS Company.......................................................................... 28

                            b.        For Claims Made by any Insured Group, Self-Funded Account, or
                                      Employee thereof ........................................................................ 28

                            c.        Confirmation Process .................................................................. 30

                            d.        Claim Payment Determination .................................................... 31

                            e.        Settlement Payments ................................................................... 32

        I.        OBJECTIONS AND OPT-OUTS ...................................................................... 33

                  1.        OBJECTING TO THE SETTLEMENT.................................................. 33

                  2.        OPTING OUT OF THE SETTLEMENT ................................................ 34

VIII.   CONCLUSION ............................................................................................................. 35




                                                               ii
        Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 4 of 46




                                            TABLE OF AUTHORITIES

Cases

Aboltin v. Jeunesse, LLC,
       No. 17-1624, 2018 WL 6576464 (M.D. Fla. Sept. 13, 2018) .......................................... 14

Access Now, Inc. v. Claire's Stores, Inc.,
       No. 00–14017–CIV, 2002 WL 1162422 (S.D. Fla. May 7, 2002) ..................................... 5

Adams v. S. Farm Bureau Life Ins. Co.,
      493 F.3d 1276 (11th Cir. 2007) .................................................................................... 3, 9

Broomfield v. Craft Brew All., Inc.,
      No. 17-cv-1027, 2020 U.S. Dist. LEXIS 74801 (N.D. Cal. Feb. 5, 2020) ....................... 14

Carroll v. Macy’s, Inc.,
       No. 2:18-cv-1060, 2020 WL 3037067(N.D. Ala. June 5, 2020)...................................... 14

Exum v. National Tire and Battery,
      No. 9:19-cv-80121-WM, 2020 WL 1670997 (S.D. Fla. Apr. 6, 2020) .............................. 4

Faught v. Am. Home Shield Corp.,
      668 F.3d 1233 (11th Cir. 2011) ........................................................................................ 3

Gonzalez v. Dynamic Recovery Solutions, LLC,
      Nos. 14–CIV–24502, 14–CIV–20933, 2015 WL 738329 (S.D. Fla. Feb. 23, 2015) .......... 4

Greco v. Ginn Dev. Co., LLC,
       635 F. App’x. 628, 633 (11th Cir. 2015) .......................................................................... 3

In re APA Assessment Fee Litig.),
       311 F.R.D. 8 (D. D.C. 2015) .......................................................................................... 14

In re Domestic Airline Travel Antitrust Litig.,
       322 F. Supp. 3d 64 (D.D.C. 2018) ................................................................................. 15

In re Domestic Airline Travel Antitrust Litig.,
       378 F. Supp. 3d 10 (D.D.C. 2019) ................................................................................. 14

In re Facebook Biometric Info. Privacy Litig.,
       No. 15-cv-3747, 2020 U.S. Dist. LEXIS 151269 (N.D. Cal. Aug. 19, 2020) .................. 34

In re Livingsocial Mktg. & Sales Practice Litig.,
        298 F.R.D. 1 (D.D.C. 2013) ........................................................................................... 14



                                                               iii
        Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 5 of 46




In re Pool Prod. Distribution Market Antitrust Litig.,
       310 F.R.D. 300 (E.D. La. 2015) ..................................................................................... 14

In re Sony PS3 “Other OS” Litig.,
        No. 10-cv-1811, 2017 U.S. Dist. LEXIS 203402 (N.D. Cal. No. 21, 2017) .................... 14

In re Yahoo! Inc. Customer Data Sec. Breach Litig.,
        2020 U.S. Dist. LEXIS 129939 (N.D. Cal. July 22, 2020) .............................................. 14

Juris v. Inamed Corp.,
        685 F.3d 1294 (11th Cir. 2012) ........................................................................................ 4

Kertesz v. Rick’s Cabaret Int’l, Inc.,
       No. 11-61289, 2012 WL 13005979 (S.D. Fla. Aug. 22, 2012)........................................ 14

Levine v. Am. Psychological,
       311 F.R.D. 8 (D. D.C. 2015) .......................................................................................... 14

Mahoney v. TT of Pine Ridge, Inc.,
     No. 17-80029, 2017 WL 9472860 (S.D. Fla. Nov. 20, 2017) ......................................... 14

Mayhew v. KAS Direct, LLC,
     No. 16 CV 6981, 2018 U.S. Dist. LEXIS 106680 (S.D.N.Y. June 26, 2018) .................. 14

Morgan v. Public Storage,
      301 F. Supp. 3d 1237 (S.D. Fla. 2016) ................................................................... 3, 4, 14

Perez v. Asurion Corp.,
       501 F. Supp. 2d 1360 (S.D. Fla. 2007) ........................................................................... 16

Phillips Petroleum Co. v. Shutts,
        472 U.S. 797 (1985) ........................................................................................................ 3

Rivera v. Amalgamated Debt Collection Services, Inc.,
       No. 05-CIV-20176, 2007 WL 9701693 (S.D. Fla. Feb. 27, 2007) .................................... 5

Saini v. BMW of N. Am., LLC,
        No. 12-6105, 2015 U.S. Dist. LEXIS 66242 (D.N.J. May 21, 2015) .............................. 14

Twigg v. Sears & Roebuck & Co.,
       153 F.3d 1222 (11th Cir. 1998) ......................................................................................... 3

Underwood v. Manfre,
      No. 13-cv-192, 2014 WL 67644 (M.D. Fla. Jan. 8, 2014) ................................................ 4




                                                                 iv
         Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 6 of 46




Waxman v. Equitable Life Assurance Society of the United States,
     No. 08-60657-CIV, 2009 WL 10701022 (S.D. Fla. Sept. 29, 2009) ................................. 5

West v. ExamSoft Worldwide, Inc.,
       No. 14-22950, 2015 WL 11233141 (S.D. Fla. May 12, 2015) ........................................ 14

Rules

Fed. R. Civ. P. 23(b)(2) ........................................................................................................... 4, 5

Fed. R. Civ. P. 23(e).................................................................................................................... 3

Fed. R. Civ. P. 23(c)(2)(A) ...................................................................................................... 4, 5

Fed. R. Civ. P. 23(c)(2)(B) ...................................................................................................... 4, 5

Other Authorities

7B Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure
§ 1793 (3d ed. 2020) ................................................................................................................... 4




                                                                    v
       Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 7 of 46




         Subscriber Class Representatives1 (“Subscriber Plaintiffs”) submit this Memorandum of

Law in support of their Motion for Approval of Plan for Notice and Appointment of Claims

Administrator. As set forth herein, and as further supported by Subscriber Plaintiffs’ Motion for

Preliminary Approval of Proposed Class Settlement and Memorandum of Law in Support

(“Preliminary Approval Motion”), the proposed Notice Plan is practicable, reasonable, and meets

the requirements of Rules 23(c)(2) and (e)(1) of the Federal Rules of Civil Procedure. Proposed

orders granting preliminary approval (including of the Notice Plan) and final approval are attached

to the Preliminary Approval Motion as Exhibits B and C, respectively.

I.       BACKGROUND

         Subscriber Plaintiffs and Settling Defendants2 have entered into a settlement agreement

resolving litigation arising from the facts asserted in the today-filed Fourth Amended Complaint

in this action (the “Settlement Agreement” or “S.A.”).3 A portion of the Settlement Amount—

$100 million—will be placed into an escrow account and designated per the Settlement Agreement

as the Notice and Administration Fund. Upon entry of an order granting preliminary approval of


1
  Galactic Funk Touring, Inc.; American Electric Motor Services, Inc.; CB Roofing, LLC; Pearce, Bevill, Leesburg,
Moore, P.C.; Pettus Plumbing & Piping, Inc.; Consumer Financial Education Foundation of America, Inc.; Fort
McClellan Credit Union; Rolison Trucking Co., LLC; Conrad Watson Air Conditioning, Inc.; Linda Mills; Frank
Curtis; Jennifer Ray Davidson; Pete Moore Chevrolet, Inc.; Jewelers Trade Shop; Saccoccio & Lopez; Angel Foster
(fka Angel Vardas); Monika Bhuta; Michael E. Stark; G&S Trailer Repair Incorporated; Chelsea L. Horner; Montis,
Inc.; Renee E. Allie; John G. Thompson; Avantgarde Aviation, Inc.; Hess, Hess & Daniel, P.C.; Betsy Jane Belzer;
Bartlett, Inc., d/b/a Energy Savers; Matthew Allan Boyd; Gaston CPA Firm; Rochelle and Brian McGill; Sadler
Electric; Jeffrey S. Garner; Amy MacRae; Vaughan Pools, Inc.; Casa Blanca, LLC; Jennifer D. Childress; Clint
Johnston; Janeen Goodin and Marla S. Sharp; Erik Barstow; GC/AAA Fences, Inc.; Keith O. Cerven; Teresa M.
Cerven; Sirocco, Inc.; Kathryn Scheller; Iron Gate Technology, Inc.; Nancy Thomas; Pioneer Farm Equipment, Inc.;
Scott A. Morris; Tony Forsythe; Joel Jameson; Ross Hill; Angie Hill; Kevin Bradberry; Christy Bradberry; Tom
Aschenbrenner; Juanita Aschenbrenner; Free State Growers, Inc.; Tom A. Goodman; Jason Goodman; Comet Capital,
LLC; Barr, Sternberg, Moss, Lawrence, Silver & Munson, P.C.; Mark Krieger; Deborah Piercy; and Lisa Tomazzoli.
This memorandum is also supported by the Self-Funded Sub-Class Representative Hibbett Sports, Inc.
2
  Capitalized terms not otherwise defined herein shall have the meaning given them in the Settlement Agreement,
attached to the Preliminary Approval Motion as Exhibit A (“S.A”).
3
  The Preliminary Approval Motion addresses additional details of the Settlement Agreement including, inter alia,
injunctive relief (e.g., abolition of the National Best Efforts rule, changes in the way Settling Defendants do business
to increase the opportunities for competition in the market for health insurance, and appointment of a Monitoring
Committee to mediate disputes arising under the Settlement Agreement).

                                                           1
       Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 8 of 46




the Settlement and authorizing such disbursements, the Notice and Administration Fund will pay

reasonable costs incurred in connection with providing notice to the proposed Settlement Classes

and administering the Settlement. S.A. ¶¶ 1(fff), (ggg). Settlement Class Counsel and Self-Funded

Sub-Class Settlement Counsel may apply to the Court for additional money for the Notice and

Administration Fund if necessary. S.A. ¶ 1(ggg).

        The Settlement Agreement requires that Subscriber Plaintiffs’ Notice Plan include notice

forms, a plan for disseminating notice to Class Members, and the proposed timing for

implementing the Notice Plan. S.A. ¶ 5. The Settlement Agreement also requires that the Notice

Plan meet the due process and Rule 23 requirements of apprising Class Members of the pendency

of the Subscriber Actions, the Settlement, and their opportunity to be heard and (for Damages

Class members) to opt-out. S.A. ¶¶ 5(a), 38. Settling Defendants have agreed to provide the

reasonably accessible data in their possession and kept in the ordinary course of business that is

reasonably necessary to effectuate the Notice Program and Claims Administration. S.A. ¶ 5(b).

        The Settlement Agreement anticipates the Court appointing a Claims Administrator and a

Settlement Administrator. The Claims Administrator’s task is to “manage and administer the

process by which Class Members are notified of and paid pursuant to this Agreement.” S.A. ¶

1(j). The Settlement Administrator will “assist in the implementation of the Plan of Distribution

and the resolution of any disputes between Settlement Class Members and the Claims

Administrator pursuant to the Plan of Distribution.”4 S.A. ¶ 1(iiii).

        Subscriber Plaintiffs’ proposed Notice Plan will provide direct notice to Damages Class

members through e-mail and/or postcard, dependent on whether an email address for the Damages



4
 Subscriber Plaintiffs will seek Court appointment of a Settlement Administrator upon preliminary approval of the
proposed Plan of Distribution. A copy of the proposed Plan of Distribution is attached to the Preliminary Approval
Motion at Exhibit D (“Plan of Distribution” or “Plan”).

                                                        2
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 9 of 46




Class Member was provided in the ordinary course of business with Damages Class Members. In

order to ensure broad awareness of the Settlement, the Notice Plan also includes: (1) media notice;

(2) an internet campaign to raise awareness of the Settlement; (3) a Settlement website; (4) a toll-

free help line; and (5) a robust claims stimulation plan. Subscriber Plaintiffs further propose that

JND Legal Administration (“JND”) be appointed as Claims Administrator. Details regarding the

proposed Notice Plan as well as the qualifications of JND follow.

II.    LEGAL STANDARD FOR NOTICE

       Federal Rule of Civil Procedure 23 governs class notice requirements. The standard for the

adequacy of a settlement notice in a class action is measured by reasonableness. See Fed. R. Civ.

P. 23(e). In this Circuit, Rule 23 has been interpreted “to require that class members be given

‘information reasonably necessary to make a decision [whether] to remain a class member and be

bound by the final judgment or opt-out of the action,’ though the notice need not include ‘every

material fact’ or be ‘overly detailed.’” See Faught v. Am. Home Shield Corp., 668 F.3d 1233, 1239

(11th Cir. 2011) (internal citation omitted); see also Greco v. Ginn Dev. Co., LLC, 635 F. App’x.

628, 633 (11th Cir. 2015) (citing Faught, 668 F.3d at 1239). “In reviewing the class notice to

determine whether it satisfies the [ ] requirements [of due process], ‘we look solely to the language

of the notices and the manner of their distribution.’” Adams v. S. Farm Bureau Life Ins. Co., 493

F.3d 1276, 1286 (11th Cir. 2007) (quoting Twigg v. Sears & Roebuck & Co., 153 F.3d 1222, 1226

(11th Cir. 1998)).

       To satisfy due process requirements under Rule 23(b)(3) of the Federal Rules of Civil

Procedure, notice must be the “best practicable, ‘reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.” Morgan v. Public Storage, 301 F. Supp. 3d 1237, 1261

(S.D. Fla. 2016) (quoting Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 811-12 (1985)).

                                                 3
       Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 10 of 46




Additionally, the Morgan court confirmed that, in the Eleventh Circuit, “best practicable” notice

did not require that every class member actually receive notice. Id. (citing Juris v. Inamed Corp.,

685 F.3d 1294, 1317 (11th Cir. 2012)); see also DANIEL R. COQUILLETTE                             ET AL.,   MOORE’S

FEDERAL PRACTICE: CIVIL ¶ 23.102. Rather, the relevant question is “whether the notice [] is

reasonably calculated to reach the absent members. The fact that some class members may not

actually receive timely notice does not render the notice inadequate as long as the class as a whole

had adequate notice.” Morgan, 301 F. Supp. 3d at 1261 (citing MOORE’S FEDERAL PRACTICE:

CIVIL ¶ 23.102).

         Notice is not required for injunctive relief classes certified pursuant to Fed. R. Civ. P.

23(b)(2).5 Rather, Rule 23(c)(2)(A) provides that a court may direct appropriate notice to an

injunctive relief class. See Underwood v. Manfre, No. 13-cv-192, 2014 WL 67644, at *7 n.4 (M.D.

Fla. Jan. 8, 2014) (“The Court notes that because this is a class action promulgated under Rule

23(b)(2), the notice is not subject to the requirements of Rule 23(c)(2)(B).”); see also 7B Charles

Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1793 (3d ed.

2020), (“there is no corresponding mandatory-notice provision when the class action is brought

under Rule 23(b)(1) or Rule 23(b)(2); in these cases notice is discretionary only….”). In the

Eleventh Circuit, courts have routinely held that Rule 23 does not require class counsel to provide

notice to injunctive class members. See, e.g., Exum v. National Tire and Battery, No. 9:19-cv-

80121-WM, 2020 WL 1670997, at *7 (S.D. Fla. Apr. 6, 2020); Gonzalez v. Dynamic Recovery

Solutions, LLC, Nos. 14–CIV–24502, 14–CIV–20933, 2015 WL 738329, at *2 (S.D. Fla. Feb. 23,




5
  The law does not require notice to injunctive class members because the nature of the relief does not require or allow
class members to opt-out or make claims. See, e.g., Fed. R. Civ. P. 2003 Advisory Committee Note (“The authority
to direct notice to class members in a (b)(1) or (b)(2) class action should be exercised with care. For several reasons,
there may be less need for notice than in a (b)(3) class action. There is no right to request exclusion from a (b)(1) or
(b)(2) class.”

                                                           4
       Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 11 of 46




2015); Waxman v. Equitable Life Assurance Society of the United States, No. 08-60657-CIV, 2009

WL 10701022, at *6 (S.D. Fla. Sept. 29, 2009); Rivera v. Amalgamated Debt Collection Services,

Inc., No. 05-CIV-20176, 2007 WL 9701693, at *4-5 (S.D. Fla. Feb. 27, 2007); Access Now, Inc.

v. Claire's Stores, Inc., No. 00–14017–CIV, 2002 WL 1162422, at *3 (S.D. Fla. May 7, 2002).

        As explained in detail below, the proposed Notice Plan meets the requirements of Rule 23

and of constitutional due process. The proposed Notice Plan provides for direct notice to the

members of the Damages Class (e-mail or postcard) which will include: the nature of the action;

the composition of the Settlement Classes; the claims, issues and defenses applicable to class

members; the right of a class member to obtain counsel, to object to the Settlement, or (for

Damages Class members) to opt-out of the Settlement; and the binding effect of the Settlement on

class members who do not opt-out. See Fed. R. Civ. P. 23(c)(2)(B). It further provides, inter alia,

additional and “appropriate” notice for members of both Settlement Classes via a robust media

campaign, designed to reach more than 85% of the Settlement Classes. See Fed. R. Civ. P.

23(c)(2)(A).

        Accordingly, and as set forth in detail below, the Court should approve the proposed

Notice Plan.

III.    THE SETTLEMENT CLASSES

        As detailed in the Preliminary Approval Motion, Subscriber Plaintiffs seek certification of

two Settlement Classes: a Damages Class (which includes a Self-Funded Sub-Class) under Rule

23(b)(3) and an Injunctive Relief Class under Rule 23(b)(2).

        A.     DAMAGES CLASS

        The proposed Damages Class, currently estimated at tens of millions members, “includes

all Individual Members (excluding dependents and beneficiaries), Insured Groups (including



                                                 5
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 12 of 46




employees,6 but not non-employee Members), and Self-Funded Accounts (including employees,

but excluding non-employee Members) that purchased, were covered by, or were enrolled in a

Blue-Branded Commercial Health Benefit Product (unless the person or entity’s only Blue-

Branded Commercial Health Benefit Product during the Settlement Class Period was a stand-alone

vision or dental product) sold, underwritten, insured, administered, or issued by any Settling

Individual Blue Plan” from February 7, 2008 through October 16, 20207 (in the case of all

Damages Class members other than the Self-Funded Sub-Class, for whom the Class Period is

September 1, 2015 through October 16, 2020). S.A. ¶ 1(v).

        As contemplated by the Settlement, Subscriber Plaintiffs are also seeking certification of a

“Self-Funded Sub-Class” consisting of Accounts (including employees, but excluding non-

employee Members) that purchased, were covered by, or were enrolled in a Blue-Branded

Commercial Health Benefit Product (unless the person or entity’s only Blue-Branded Commercial

Health Benefit Product during the Settlement Class Period was a stand-alone vision or dental

product) sold, underwritten, insured, administered, or issued by any Settling Individual Blue Plan

from September 1, 2015 through October 16, 2020.

        Excluded from the Damages Class and the Self-Funded Sub-Class are Government

Accounts, Medicare Accounts of any kind, Settling Defendants themselves, and any parent or

subsidiary of any Settling Defendant (and their covered or enrolled employees). Also excluded

from the Damages Class and the Self-Funded Sub-Class are Opt-Outs, the judge presiding over

this matter, and any members of his judicial staff, to the extent such staff were covered by a




6
  For purposes of the Damages Class, “employee” means any current or former employee, officer, director, partner,
or proprietor of an entity. S.A. ¶ 1(v).
7
  October 16, 2020 is the Execution Date of the Settlement.

                                                       6
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 13 of 46




Commercial Health Benefit Product not purchased by a Government Account during the

Settlement Class Period. S.A. ¶ 1(v).

       The Net Settlement Fund will be apportioned pursuant to an allocation agreement reached

after arm’s-length negotiations mediated by the Allocation Mediator Kenneth J. Feinberg, with

93.5% allocated to the Damages Class (exclusive of the Self-Funded Sub-Class) and 6.5%

allocated to the Self-Funded Sub-Class. See generally Declaration of Kenneth Feinberg, attached

to the Preliminary Approval Motion as Exhibit G.

       B.      INJUNCTIVE RELIEF CLASS

       The Settlement Agreement defines the proposed Injunctive Relief Class, which includes,

but is much broader than, the tens of millions of Damages Class Members, as “all Individual

Members, Insured Groups, Self-Funded Accounts, and Members that purchased, were covered by,

or were enrolled in a Blue-Branded Commercial Health Benefit Product sold, underwritten,

insured, administered, or issued by any Settling Individual Blue Plan during the Settlement Class

Period.” S.A. ¶ 1(pp).

       The Settlement Class Period applicable to the Injunctive Relief Class is February 7, 2008

through October 16, 2020, except for Self-Funded Accounts for which the Settlement Class Period

is September 1, 2015 through October 16, 2020. S.A. ¶ 1(nnnn). The injunctive relief to be

awarded is described in Paragraphs 10-18 of the Settlement Agreement (S.A. ¶ 1(pp)), and the

rationale of the relief is addressed in detail in the Preliminary Approval Motion.

IV.    THE PROPOSED CLAIMS ADMINISTRATOR

       In anticipation of reaching a settlement, Settlement Class Counsel and Self-Funded Sub-

Class Settlement Counsel conducted a lengthy interview process with multiple notice and claims

administration providers over the past nine months. In addition to multiple stages of telephonic

and in-person interviews, the applicants submitted several rounds of proposed notice plans and

                                                 7
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 14 of 46




pricing proposals. Subscriber Plaintiffs reviewed the proposals, paying particular attention to

security and privacy protocols and experience in similarly large notice and administration plans.

After careful consideration, Subscriber Plaintiffs, with the approval of Settling Defendants,

recommend that the Court appoint JND as the Claims Administrator. The declaration of Jennifer

M. Keough, JND’s Chief Executive Officer, details JND’s experience, the facets of the Notice

Plan, and why the Notice Plan is consistent with other court-approved notice programs, Rule 23

of the Federal Rules of Civil Procedure, the Due Process Clause of the United States Constitution,

and Federal Judicial Center guidelines for Best Practicable Due Process notice.8 See Declaration

of Jennifer M. Keough (“Keough Decl.”), attached as Exhibit 1.

        JND is one of the leading legal administration firms in the country. JND’s class action and

lien resolution divisions are able to provide all services necessary to effectively implement class

action settlements, including: (1) all facets of legal notice, such as outbound mailing, e-mail

notification, and the design and implementation of media programs, including through digital and

social media platforms; (2) website design and deployment, including online claim filing

capabilities; (3) call center and other contact support; (4) secure class member data management;

(5) paper and electronic claims processing; (6) lien verification, negotiation, and resolution; (7)

calculation design and programming; (8) payment disbursements through check, wire, PayPal,

merchandise credits, and other means; (9) qualified settlement fund tax reporting; (10) banking

services and reporting; and (11) all other functions related to the secure and accurate administration

of class action settlements. Keough Decl. ¶ 4.



8
  Ms. Keough has more than 20 years of experience creating and supervising notice and claims administration
programs, has overseen notice and/or claims administration programs in well over 500 matters, and will oversee this
matter personally. Keough Decl. ¶ 1. As JND’s CEO, she is regularly called upon to submit declarations in connection
with JND’s notice and administration work. Id. See also Keough Decl. Exhibit A (Biography).



                                                         8
     Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 15 of 46




       Notably, JND is an approved vendor for the United States Securities and Exchange

Commission as well as for the Federal Trade Commission. JND also works with other government

agencies, including the U.S. Equal Employment Opportunity Commission, the Office of the

Comptroller of the Currency, the Consumer Financial Protection Bureau, the Federal Deposit

Insurance Corporation, the Federal Communications Commission, the Department of Justice and

the Department of Labor. JND has also been certified as SOC 2 compliant by the noted accounting

firm Moss Adams. Finally, JND has been recognized by various publications, including the

National Law Journal, the Legal Times and, most recently, the New York Law Journal, for

excellence in class action notice and claims administration. Keough Decl. ¶ 5.

       The principals of JND, including Ms. Keough, collectively have over 75 years of

experience in class action legal and administrative fields. They have overseen some of the largest

claims processes in the country’s history and regularly prepare and implement court-approved

notice and administration campaigns throughout the United States. For example, Ms. Keough and

her team handled all aspects of mailed and media notice, all call center operations, all claim intake,

website activities, and all check distribution for the $20 billion Gulf Coast Claims Facility. In the

$10 billion+ BP Deepwater Horizon Settlement, Ms. Keough worked with the court-appointed

claims administrator in overseeing all inbound and outbound mail activities, all call center

operations, all claim intake, scanning and data entry, and all check distributions for the program.

She oversaw the entire administration process in the $3.4 billion Cobell Indian Trust Settlement

(the largest U.S. government class action settlement ever). Recently, JND has been handling the

settlement administration of the $1.3 billion Equifax Data Breach Settlement, the largest class

action ever in terms of the number of claims received; a voluntary remediation program in Canada

on behalf of over 30 million people; the $120 million GM Ignition class action settlement, where



                                                  9
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 16 of 46




JND sent notice to nearly 30 million class members; the $215 million USC Student Health Center

Settlement on behalf of women who were sexually abused by a doctor at USC; and hundreds of

other matters. Keough Decl. ¶ 6. JND’s experience in handling large settlement funds will be

applicable here and will directly benefit the class.

         JND’s Legal Notice Team, which operates under Ms. Keough’s direct supervision,

researches, designs, develops, and implements a wide array of legal notice programs to meet the

requirements of Rule 23 of the Federal Rules of Civil Procedure and constitutional due process.

JND’s notice campaigns use a variety of media, including newspapers, press releases, magazines,

trade journals, radio, television, social media, and the internet, to provide notice programs

appropriate for the circumstances of the case, the demographics of the class, and the habits of

relevant class members.9 Keough Decl. ¶ 7.

         Based upon the foregoing, Subscriber Plaintiffs recommend the appointment of JND as

Claims Administrator.

V.       REQUIRED DATA

         The Settlement Agreement requires that Settling Defendants produce Class Member Data

(defined below), as well as any other data reasonably necessary to effectuate notice and claims

administration, to the Claims Administrator so that notice can be effectuated:

         At their own expense, Settling Defendants agree to, within the later of 5 days after
         Court approval of the Notice Plan or 45 days after agreement between the Parties
         regarding the scope and methodology of Class Notice, supply to the Claims
         Administrator in electronic format data in their possession and kept in the ordinary
         course of business regarding the last known contact information of Class Members
         (“Class Member Data”). The Class Member Data will cover the entire Settlement
         Class Period and with respect to each Class Member will at least include: a to-be-
         agreed personal identifier (that can be cross referenced with a Member’s first name,
         last name, and date of birth), last-known phone number (if any), last-known mailing
         address, and, if ordered by the Court, last-known e-mail address (if any). The

9
 JND uses a variety of research and analytical tools to tailor notice programs to the circumstances of each individual
case.

                                                         10
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 17 of 46




        Claims Administrator may request any other data reasonably necessary to
        effectuate the Notice and Claims Administration ordered by the Court, and Settling
        Defendants will not unreasonably deny any such additional requests or fail to timely
        produce such data. Nothing in this Paragraph shall prevent Settlement Counsel
        from requesting samples of data from Settling Defendants to be produced prior to
        submission of the Notice Plan, and requests for such samples shall not be
        unreasonably denied.

S.A. ¶ B(5)(b).

        After significant discussion over several months, Subscriber Plaintiffs, Settling

Defendants, and JND have agreed on the scope, form and manner of delivery of the Class Member

Data. The Claims Administrator believes the Class Member Data that Settling Defendants have

agreed to produce (subject to a Court order requiring production) will allow for a robust notice

program as well as an efficient and effective claims administration program. The Subscriber

Plaintiffs and Settling Defendants have prepared and will separately file a Joint Motion for Entry

of Stipulation and Proposed Order Regarding Protected Health Information and Personally

Identifiable Information for Subscriber Settlement (“Data Production Order”), which will

authorize the production of the Class Member Data by Settling Defendants.10

        As of this filing, the Class Member Data is being gathered but has not yet been produced

by Settling Defendants. The Claims Administrator cannot send direct notice until it has contact

information data for class members from Settling Defendants and JND has completed its own

processing, scrubbing, and cleaning of the data for its use. Keough Decl. ¶ 87.

VI.     TIMELINE FOR NOTICE, CLAIM FILING, OBJECTIONS & EXCLUSIONS

        Subscriber Plaintiffs propose to complete Notice efforts within 90 days of receiving

adequate Class Member Data from Settling Defendants. The final fairness hearing will take




10
  Due to HIPAA and other privacy concerns, Settling Defendants will not voluntarily produce the Class Member
Data.

                                                    11
       Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 18 of 46




place 105 days after completion of Notice efforts, and the claims filing deadline will be 30 days

after the final fairness hearing. A suggested timeline follows:

         Day 1        Date of production under the Data Production Order of a complete set of
                      Class Member Data by Settling Defendants
         Day 90       Notice Deadline
         Day 105      Deadline for Settlement Class Counsel to file motion for Fee and Expense
                      Award
         Day 150      Deadline for objections or exclusions
         Day 180      Deadline for Settlement Class Counsel to file motion for Final Approval of
                      Settlement and responses to any timely submitted Settlement Class
                      Member objections
         Day 230      Final Approval Hearing
         Day 250      Claim filing deadline


        Upon receipt of the complete set of Class Member Data from the Settling Defendants

pursuant to the Data Production Order, Subscriber Plaintiffs will notify the Court of the

commencement of the Notice Plan, consistent with the timeline above.

VII.    THE NOTICE PLAN

        The proposed Notice Plan, attached to the Keough Declaration as Exhibit B, has been

designed to provide the best notice practicable, consistent with the latest methods and tools

employed in the industry and approved by other courts. Keough Decl. ¶ 15. The proposed Notice

Plan contemplates using a combination of:

            •    E-mail and postcard direct notice;
            •    An extensive media notice campaign;
            •    A supplemental industry digital media campaign;
            •    Additional efforts such as third-party outreach, a specially designed internet
                 campaign, and a multichannel news release;
            •    Various mechanisms to stimulate claims; and




                                                12
       Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 19 of 46




              •    A Settlement website, a dedicated toll-free number and contact center, and a QR
                   code for mobile access to the Settlement website.11

See generally Keough Decl. ¶¶ 15-25 (summary of Notice Plan); Keough Decl. Exhibit B.

         The proposed Notice Plan is similar to and, indeed, more robust than other court-approved

programs and meets the high reach standard recommended by the Federal Judicial Center. Keough

Decl. ¶¶ 15, 86. The Notice Plan and supporting notice documents attached thereto and described

herein comply with all legal requirements and comport with the Federal Judicial Center’s Class

Action Notice and Plain Language Guide. Keough Decl. ¶ 89.

         A.       DIRECT INDIVIDUAL NOTICE

         The Notice Plan contemplates direct, individual notice to all members of the Damages

Class for whom the Settling Defendants provide contact information as part of the Class Member

Data. Keough Decl. ¶ 26. Direct notice will be sent either through e-mail or color postcard; copies

are attached to the Keough Declaration at Exhibits E and F.

         Direct notice will include a personal identifier number (“Unique ID”) assigned to each

potential claimant in the Settling Defendants’ production. Keough Decl. ¶ 26.12 Both the e-mail

and the postcard notice will identify and guide the claimant to an interactive website where Class

Members can review the Settlement Agreement and other key documents in the case, submit

claims, and if preferred, request hard copies of the claim form. Keough Decl. ¶ 31. A Spanish-

language tag will be included on the direct notice to direct Spanish-speaking Damages Class

Members to the Spanish-language version of the Settlement website. Keough Decl. ¶ 32.




11
  Settling Defendants will issue CAFA notice to the appropriate state and federal officials. Once completed, Settling
Defendants will file with the Court a status report certifying that they proof of receipt of the CAFA notice to all U.S.
States and territories.
12
   The Unique ID is linked to all relevant data pertaining to claimants and is used for tracking and processing each
claim. Keough Decl. ¶ 26 n.4.

                                                          13
       Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 20 of 46




         Direct notice will further be buttressed by a robust media notice campaign (which on its

own is expected to reach 85% of potential members of the Settlement Classes). Keough Decl. ¶

42.

                  1.       DIRECT NOTICE VIA E-MAIL

         JND will use e-mail contact information that was provided to Settling Defendants in the

ordinary course of business with Damages Class Members to send direct notice to the Damages

Class in the first instance. Keough Decl. at ¶ 27.

         Courts,13 including this one, have approved notice programs in which e-mail is a principal

method of delivering notice to class members. For example, in Carroll v. Macy’s, Inc., No. 2:18-

cv-1060, 2020 WL 3037067(N.D. Ala. June 5, 2020) (Proctor, J.), this Court approved a notice

plan that, in the first instance, sent e-mail notice to the members of the settlement class, with

postcard notice only sent to class members with no e-mail addresses or in the event of e-mail notice

“bounce back.” Id. at *2-3, 5.14 E-mail notice is particularly appropriate where, as here, a


13
   Other district courts within the Eleventh Circuit have approved of e-mail notice campaigns when e-mail notice is
supplemented by U.S. mail for class members who do not have an e-mail address or when an e-mail is returned as
undeliverable. See Aboltin v. Jeunesse, LLC, No. 17-1624, 2018 WL 6576464, at *2 (M.D. Fla. Sept. 13, 2018)
(granting preliminary approval of a notice plan providing for e-mail notice to all class members, and postcard notice
by U.S. mail if the defendant did not have an e-mail address for a certain class member, or if two e-mail attempts
proved unsuccessful for a certain class member); West v. ExamSoft Worldwide, Inc., No. 14-22950, 2015 WL
11233141, at *3 (S.D. Fla. May 12, 2015) (granting preliminary approval of a notice plan in which the settlement
administrator would send notice via e-mail); Kertesz v. Rick’s Cabaret Int’l, Inc., No. 11-61289, 2012 WL 13005979,
at *1 (S.D. Fla. Aug. 22, 2012) (finding notice sent via text message, e-mail, and website publication satisfied Rule
23 and due process); Mahoney v. TT of Pine Ridge, Inc., No. 17-80029, 2017 WL 9472860, at *3 (S.D. Fla. Nov. 20,
2017) (approving e-mail notice program in case involving a local car dealership in which class members without an
identifiable e-mail address were sent a postcard via U.S. mail and notice was supplemented by a settlement website,
a toll-free number, and publication in two regional newspapers).
14
   Many other courts have also held that e-mail notice in the first instance is an acceptable form of direct notice. See,
e.g., In re Yahoo! Inc. Customer Data Sec. Breach Litig., 2020 U.S. Dist. LEXIS 129939, at *79 (N.D. Cal. July 22,
2020); Broomfield v. Craft Brew All., Inc., No. 17-cv-1027, 2020 U.S. Dist. LEXIS 74801, at *10 (N.D. Cal. Feb. 5,
2020); In re Domestic Airline Travel Antitrust Litig., 378 F. Supp. 3d 10, 15 (D.D.C. 2019); Mayhew v. KAS Direct,
LLC, No. 16 CV 6981, 2018 U.S. Dist. LEXIS 106680, at *25 (S.D.N.Y. June 26, 2018); In re Sony PS3 “Other OS”
Litig., No. 10-cv-1811, 2017 U.S. Dist. LEXIS 203402 (N.D. Cal. No. 21, 2017); Morgan v. Public Storage, 301
F.Supp.3d 1237, 1261-66 (S.D. Fla. 2016); In re Pool Prod. Distribution Market Antitrust Litig., 310 F.R.D. 300, 317-
1-8 (E.D. La. 2015); Levine v. Am. Psychological Ass’n (In re APA Assessment Fee Litig.), 311 F.R.D. 8, 13 (D. D.C.
2015); Saini v. BMW of N. Am., LLC, No. 12-6105, 2015 U.S. Dist. LEXIS 66242, at *30 (D.N.J. May 21, 2015); In
re Livingsocial Mktg. & Sales Practice Litig., 298 F.R.D. 1, 8 (D.D.C. 2013).

                                                          14
     Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 21 of 46




defendant has communicated with its membership via e-mail, the cost of direct mail is high, and

e-mail notification will be supplemented by publication notice. Cf. In re Domestic Airline Travel

Antitrust Litig., 322 F. Supp. 3d 64, 72 (D.D.C. 2018) (“Accordingly, taking into account that the

majority of class members use the Internet to book their flights, as well as the large size of the

class and the disproportionately higher cost of providing notification by direct mail as opposed to

e-mail, and considering that the e-mail notification will be supplemented by publication through

print and media outlets and numerous websites, databases and online services, the Court finds that

the notice proposed in the Settlement Notice Program constitutes the ‘best notice practicable’

under the circumstances of this case.”).

       JND uses industry-leading e-mail solutions to design the most efficient e-mail notification

campaigns. Its team is staffed with e-mail experts and software solution teams to conform the e-

mail notice program to the particulars of the Settlement. Keough Decl. ¶ 34. As is JND’s standard

e-mail notification process, JND will utilize a verification program to eliminate invalid email and

spam traps that would otherwise negatively impact deliverability. Keough Decl. 36. Additional

details regarding the best practices that JND is implementing in the e-mail notice program—e.g.,

monitoring, spam testing, improving deliverability, avoiding the use of attachments, and

readability—are contained in the Keough Declaration at ¶¶ 35-41. Of note, BCBSA has agreed to

post a link to the Settlement website on its own website at or around the time the e-mail notice is

issued by JND, strengthening the reliability of the e-mail that JND will send to BCBS customers.

               2.     DIRECT NOTICE VIA COLOR POSTCARD

       For those Damages Class Members where an email address provided in the ordinary course

of business with Damages Class Members is unavailable, or if the e-mail cannot be ultimately




                                                15
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 22 of 46




delivered,15 JND will send color postcard notice to such Damages Class Members. Keough Decl.

¶ 41.16 Postcard notice is widely used for delivering direct notice to avoid the expense of sending

a full notice and claim form to the entire class. See Perez v. Asurion Corp., 501 F. Supp. 2d 1360,

1377 (S.D. Fla. 2007) (listing elements to be included on postcard notice). Here, based on the size

of the Class, the postage savings alone in using postcard notice will be in the tens of millions of

dollars before even taking into account the savings in printing and processing costs. Moreover,

the use of postcard notice will direct Damages Class Members to the website, which is the easiest

and most efficient way to file a claim. Keough Decl. ¶ 30.

         Prior to sending postcard notice, JND will run the mailing addresses through the United

States Postal Service (“USPS”) National Change of Address (“NCOA”) database. 17 JND will

further track all postcard notices returned undeliverable by the USPS and will promptly re-mail

postcard notices that are returned with a forwarding address. JND will also take reasonable efforts

to research and determine if it is possible to reach a Damages Class Member for whom the postcard

notice is returned without a forwarding address by mailing to a more recent mailing address at

which the potential Damages Class Members might be reached. Keough Decl. ¶ 41.




15
   E-mails that are returned to JND are generally characterized as either “Soft Bounces” or “Hard Bounces.” Hard
Bounces are when the ISP rejects the e-mail due to a permanent reason such as the e-mail account in no longer active.
Soft Bounces are when the e-mail is rejected for temporary reasons, such as the recipient’s e-mail address inbox is
full. Keough Decl. ¶ 40. The course of action that JND takes will depend on the type of bounce, but for all e-mail
notices that are deemed undeliverable, postcard notice will be sent. Keough Decl. ¶ 41 (explaining these courses of
action).
16
 The use of color will help differentiate the postcard from junk mail. Moreover, JND will use the Settling
Defendants’ logos on the Postcard Notice to add additional indicia of reliability to the postcard notice. Keough
Decl. ¶ 41.
17
  The NCOA database is the official USPS technology product which makes change of address information available
to mailers to help reduce undeliverable mail pieces before mail enters the mail stream. This product is an effective
tool to update address changes when a person has completed a change of address form with the USPS. The address
information is maintained on the database for 48 months. Keough Decl. ¶ 41 n.5.

                                                         16
     Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 23 of 46




       B.      MEDIA CAMPAIGN

       In addition to direct notice, the Notice Plan outlines an extensive campaign for media notice

to both Settlement Classes. Keough Decl. ¶¶ 42-65. Again, the media plan alone is designed to

reach at least 85% of both Settlement Classes. See Keough Decl. ¶¶ 15, 42 (noting that the FJC’s

Judges’ Class Action Notice and Claims Process Checklist and Plain Language Guide considers

a notice plan with a 70%-95% reach to be effective).

       The Media Campaign has four distinct notice components: The media campaign is

comprised of the following: (a) Digital Effort (Google, Facebook); (b) Print Effort (People, Better

Homes & Gardens); (c) Radio Effort (Sirius XM, iHeart Radio, Pandora/Spotify audio streaming

as well as leading syndicated programs in the top ten African American markets and Spanish radio

in the top ten Hispanic markets); and (d) Television Effort (cable, syndicated, and network

morning news). Keough Decl. ¶ 43; see also id. at ¶¶ 44-50 (explaining JND’s use of advertising

media research tools to ensure selection of the media that will reach the widest practicable share

of a class; id. at ¶¶ 51-55 (explaining JND’s use of demographics and media usage analysis to

target appropriate audiences).

               1.      DIGITAL EFFORT

       The Digital Effort consists of digital ads which will be placed on the Google Display

Network (“GDN”), the leading digital network, and Facebook, the top social media platform. The

Digital Effort will target Adults 18+, and approximately 10% will be allocated to Spanish sites

(GDN) and Spanish-language accounts (Facebook). Digital ads will be served across all types of

devices—desktops, laptops, tablets and mobile—with an emphasis on mobile devices. The




                                                17
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 24 of 46




Digital Effort will generate over 428 million impressions 18 over a 10-week time period. Keough

Decl. ¶ 56. Examples of these digital ads attached are attached to the Keough Declaration at

Exhibit G.

                 2.       PRINT EFFORT

        The Print Effort consists of full-page color notice placements in People and Better Homes

& Gardens magazines. Both People and Better Homes & Gardens are highly read consumer

magazines. People is a weekly entertainment magazine with a circulation in excess of 3.4 million

and a readership of over 34.9 million. People reaches 14% of Adults 18+ and extends notice to a

broad demographic segment, including those class members who may not frequent the internet,

particularly older class members. Better Homes & Gardens is a monthly lifestyle magazine with

a circulation of over 7.6 million and a readership exceeding 29.8 million. It reaches 13% of Adults

18+ and, in particular, extends the reach of the media campaign to older women who may not

frequent the internet. Keough Decl. ¶¶ 57-59. A copy of the form of notice that will be used in

the print effort is attached to the Keough Declaration at Exhibit H.

                 3.       RADIO EFFORT

        The Radio Effort consists of 30-second radio advertisements. Keough Decl. ¶ 60. JND

will cause approximately 9,700 30-second radio spots will broadcast through Sirius XM satellite

radio, two premiere radio networks (iHeart Radio – Scope and Spectrum networks), highly rated

syndicated programming in the top ten African American markets (e.g., Rickey Smiley, Steve

Harvey), and two leading Spanish providers (Spanish Broadcasting System “SBS” and Univision

Radio) in the top ten Hispanic markets. Additional audio streaming will be placed through Pandora



18
 Impressions or Exposures are the total number of opportunities to be exposed to a media vehicle or combination of
media vehicles containing a notice. Impressions are a gross or cumulative number that may include the same person
more than once. As a result, impressions can and often do exceed the population size. Keough Decl. ¶ 57 n.4.

                                                       18
     Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 25 of 46




and Spotify. The allocation of spots among these various radio stations and programs will be at a

level proportionate to the diverse demography of the class. A variety of formats (e.g., country,

adult contemporary, pop contemporary hit radio, class hits, urban contemporary) and programming

will be used to extend reach to diverse demographic segments. Keough Decl. ¶ 61.

       Sirius XM is one of the largest subscription service radio providers, offering exposure to

over 32.7 million subscribers and reaching over 65.4 million radio listeners. Keough Decl. ¶ 63.

iHeart Radio’s the Scope has more than 575 station affiliates with a weekly listenership of 28

million. The Spectrum has approximately 800 station affiliates and weekly listenership of 30

million. Keough Decl. ¶¶ 63-64.

              4.      TELEVISION EFFORT

       For the Television Effort, JND will place over 950 30-second television spots on a variety

of cable and syndicated networks and on network news programming. Cable networks will include

well known and highly viewed networks such as A&E, AMC, BET, CMT, CNN, Fox Sports, Golf

Channel, HGTV, Hallmark, History, Lifetime, MSNBC, National Geo, OWN, TV Land, and the

Weather Channel. Syndicated programming may include shows such as Family Feud, Wheel of

Fortune, Tamron Hall, and Entertainment Tonight. Network news may include Good Morning

America, the Today Show and CBS Morning News, among others. Keough Decl. ¶¶ 64-65.

       C.     SUPPLEMENTAL ENTITY DIGITAL EFFORT

       To reach class members who are entities such as companies or businesses rather than

individuals, JND will employ a digital effort targeting those individuals who will be responsible

for filing claims on behalf of entity members of the Damages Class. These include senior level

human resources employees who are engaged in handling and managing employee benefits and




                                               19
     Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 26 of 46




health plan issues for entity class members, as well as business owners and partners of entity class

members. Keough Decl. ¶ 66.

       This aspect of the media notice campaign will consist of 915,000 digital impressions on

LinkedIn, the leading professional social media platform, and 1,000,000 digital impressions, to be

placed on leading business websites, such as Yahoo Business, CNBC.com, FastCompany.com,

Forbes.com,     Bloomberg.com,      Entrepeneur.com,      WSJ.com,      BusinessInsider.com      and

AllBusiness.com. Keough Decl. ¶ 67.

       JND will also cause 100,000 digital impressions to be placed on the Society for Human

Resource Management website (shrm.org), and approximately 100,000 to be placed on Human

Resource Executive’s (hrexecutive.com) home page with 50,000 digital impressions on its benefit

category page. The Society for Human Resource Management (SHRM) is the largest human

resources organization with more than 275,000 members worldwide while Human Resource

Executive is a source for vice presidents and directors of human resources. In addition, JND will

cause notices to be placed four times each in leading business and healthcare and employee

benefits e-newsletters: Franchise Times; Entrepreneur; Harvard Business Review Management

Tip of the Day; SHRM; HREBenefits; Employee Benefit News Healthcare; Benefits Pro Daily

and the Healthcare Dive Top Player. Keough Decl. ¶¶ 69-70. Samples of the class member entity

digital ads are attached to the Keough Declaration at Exhibit I.

       D.      ADDITIONAL EFFORTS

       JND will undertake additional efforts to further disseminate notice to Class Member

entities, including a third-party outreach effort, a specially designed internet search campaign, and

a multichannel news release that will work in tandem with the media campaign to increase

awareness of the Settlement. Keough Decl. ¶ 71.



                                                 20
     Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 27 of 46




       JND plans to purchase lists of HR/employment benefit employees and health and accident

insurance brokers through third-party outreach list providers. JND will utilize the information on

these lists to send notice, via mail and e-mail, as applicable, to over 150,000 contacts, requesting

their assistance in spreading notice of the Settlement to class members. Keough Decl. ¶ 72.

       JND will also implement a digital search effort on the following search engines: Google,

Yahoo, and Bing. Web browsers frequently default to a search engine page, making search engines

a common source to get to a specific website (i.e., as opposed to typing the desired URL in the

navigation bar). When purchased keywords related to the Settlement are typed into a search

engine, a paid ad with a hyperlink to the Settlement website may then appear on the results page.

Keough Decl. ¶ 73. Samples of the internet search ads are attached to the Keough Declaration at

Exhibit J.

       A multichannel news release will assist in spreading information about the Settlement and

furthering “word of mouth” communication. At the launch of the notice campaign, a multichannel

news release will be distributed into newsrooms and online syndication. PR Newswire for

Journalists, an exclusive members-only community of more than 41,000 influential journalists and

bloggers, will also receive the news release. These efforts will encourage journalists to visit a

microsite and review a press release, the television spot, and other information about the

Settlement. Keough Decl. ¶ 74. A copy of the multichannel news release microsite is attached to

the Keough Declaration at Exhibit K.

       E.      CLAIMS STIMULATION EFFORT

       Claims stimulation is designed to remind claimants of the approaching claims deadline

through the use of a wide-ranging media effort. Keough Decl. ¶ 75. A variety of techniques,

explained below, may be utilized by JND.



                                                21
     Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 28 of 46




       The claims stimulation effort will include a digital campaign consisting of (1) a customized

audience list, (2) retargeting, and (3) look-alike targeting. Digital banner ads will also be served

to potential Damages Class Members who visited the Settlement website but did not complete a

claim submission (retargeting), as well as to individuals who demographically/geographically

match with those Damages Class Members who have already filed online claims (look-alike

targeting). In addition, the multichannel news release (described above) will be updated to include

a claim deadline reminder message. Keough Decl. ¶¶ 76-77.

       Based on the success of the initial media campaign and to further stimulate claims,

television and radio spots may be added and broadcast to key markets with a large number of

potential claims. Additional print insertions may also be published. Keough Decl. ¶ 78. A copy

of the reminder digital ads are attached to the Keough Declaration at Exhibit L.

       F.      SETTLEMENT WEBSITE, TOLL-FREE NUMBER, P.O. BOXES & QR
               CODE

               1.      SETTLEMENT WEBSITE

      An informational, interactive Settlement website (www.BCBSsettlement.com) will be

developed by JND for Class Members to obtain information about the Settlement. The website

will explain Class Members’ rights and options and will be the primary source for the submission

of claims. The Settlement website will have an easy-to-navigate design and will contain, among

other things, information about the Settlement, a frequently asked questions section, a list of

important dates and documents, links to key case documents related to the Settlement, the ability

to download a long-form notice and Claim Form, a report of Monitoring Committee Activities,

and information about the toll-free telephone hotline. In addition, the website will provide a

streamlined approach for submitting claims electronically through a user-friendly and secure

portal. The website will also be translated into Spanish. Keough Decl. ¶ 80.


                                                22
     Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 29 of 46




      The Settlement website will be mobile-enabled and ADA compliant, and will undergo

significant penetration testing to make sure that the site cannot be breached as well as load testing

to make sure that the site will be able to accommodate the expected traffic expected from a class

this large. It will also be designed to maximize search engine optimization through Google and

other search engines. Keywords and natural language search terms will be included in the site’s

metadata to maximize search engine rankings. Keough Decl. ¶ 84. JND will monitor the

Settlement website traffic and utilize that information when designing the claims stimulation

effort. Keough Decl. ¶ 81.

               2.      DEDICATED TOLL-FREE NUMBER & CONTACT CENTER

       JND will establish and maintain a dedicated toll-free telephone number with an automated

Interactive Voice Recording (“IVR”), available 24 hours a day, seven days a week, that will

provide class members with Settlement-related information and the ability to request and receive

the notices and the Settlement claim form by mail. Keough Decl. ¶ 82.

       Class members will also have the option to speak with live customer service representatives

five days a week during certain business hours; these representatives will provide Settlement-

related information and can fulfill requests for notices and claims forms. JND has multiple call

center sites that can handle any volume of calls received on this matter. Keough Decl. ¶ 83.

               3.      DEDICATED P.O. BOXES & QR CODE

       JND will establish two separate P.O. Boxes. One P.O. Box will receive Class Member

letters, inquiries, and Settlement claim forms and a second P.O. Box will receive Opt-Out

requests. Keough Decl. ¶ 84.




                                                 23
         Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 30 of 46




           JND will create a QR Code (a matrix barcode) that will allow quick and direct access to

the Settlement website through a mobile device. The QR Code is included, where practicable, in

printed notice documents. Keough Decl. ¶ 85.

           G.       THE NOTICES

           The notices (and Claim Form) are consistent with the Federal Rules of Civil Procedure and

the Due Process Clause.             Although some non-material modifications may be necessary to

accommodate case events (e.g., changing deadlines or personnel or converting and conforming

exhibits to electronic or digital formats), the final products will be substantially similar to the

materials attached to the Keough Declaration at Exhibits C-F, H.19 Each contain summaries of the

Settlement and the options that are available to Class Members, as well as how to obtain more

information about the Settlement. Keough Decl. ¶¶ 89-90.

           The forms of notice will be sent and published in accordance with the Notice Plan and in

the manner ordered by the Court in order to reach potential Class Members. To the extent that

some Class Members may speak Spanish as their primary language, the print notice documents

include a subheading in Spanish at the top directing Spanish speaking Class Members to visit the

Settlement website which will be available in Spanish. Keough Decl. ¶ 93.

                    1.      LONG-FORM NOTICE

           The long-form notice will be posted on the Settlement website and will be available by

mail if requested. Keough Decl. 91. The long-form notice provides details regarding the nature

of the action; the makeup of the Settlement Classes; general descriptions of the claims asserted by

Subscriber Plaintiffs and the defenses raised by Settling Defendants; the monetary and injunctive

relief afforded by the Settlement Agreement; the right of a class member to obtain counsel, to



19
     Non-material modifications may also need to be made to Keough Exhibits G, I-L for the same reasons.

                                                         24
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 31 of 46




object to the Settlement or (for Damages Class members) to opt-out of the Settlement; and the

binding effect of the Settlement on class members. Keough Decl. ¶ 91. It also provides, inter alia,

details on when claims and objections are due, the procedures and timing for objecting or opting

out, how and where to seek additional information, and how to submit a claim. Keough Decl. ¶

91. A copy of the long-form notice is attached to the Keough Declaration at Exhibit C.

                  2.       SHORT-FORM NOTICE

         The long-form notice was used as the basis to create the summary forms of notice: e-mail

notice, postcard notice, and publication notice. Keough Decl. ¶ 92. The short-form notice

provides, among other things, a summary of what the lawsuit is about, who is affected, what a

class member may receive from the settlement, the deadline by which a claim should be submitted,

other options (opting out and objecting), and how and where to obtain more information. Keough

Decl. ¶ 95. Copies of the e-mail notice, postcard notice and publication notice are attached to the

Keough Declaration at Exhibits E, F and H.

         H.       CLAIM FORM & PROCESSING

         The Notice Plan is designed to direct claimants to a secure portal on the Settlement website

which will use an interactive process for claims form submission that will more efficiently allow

claimants to file their claims. Keough Decl. ¶¶ 97-98.20 The Claim Form is designed to ensure

that filing a claim is as simple as possible and will be sent to any individual who requests it.




20
  Online claim forms not only save substantial money in postage but are generally favored by claimants since the
wizard feature of the process walks them through the form step by step and is very user-friendly. It helps to minimize
the number of deficient claims by catching errors sometimes made by claimants when filling out their claim form,
such as forgetting a signature. It also reduces the number of incomplete claims by preventing a claimant from moving
on to the next step until all required information has been entered in the current step of the Claim Form. For the
Claims Administrator, electronic claims eliminate the step of data entry and generally make processing easier and less
expensive. Keough Decl. ¶ 94.


                                                         25
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 32 of 46




Keough Decl. ¶ 94. A copy of the Claim Form is attached to the Keough Declaration at Exhibit

D.

                 1.        THE CLAIM FORM

         The Claim Form—whether accessed through the secure portal or completed in hard copy—

will request the same information from claimants. Keough Decl. ¶ 95. The language used in the

Claim Form is simplified from the terminology used in the Settlement Agreement to be consistent

with the Federal Judicial Center’s directive to use plain language. See Keough Decl. ¶ 89 (notice

documents comply with FJC’s Class Action Notice and Plain Language Guide).21

         Broadly stated, the Claim Form will direct the claimant (whether an employer, self-insured

or an employee) to provide their assigned Unique ID, name or the name of their business,22 and

their contact information, as well as identify, to the extent possible, the claimant’s Blue health

plan(s), group number(s), subscriber ID(s) (for individuals), and coverage dates. Keough Decl. ¶

96; Keough Decl. Exhibit D. Pursuant to the Plan of Distribution (described in more detail in

Subscriber Plaintiffs’ Preliminary Approval Motion and below), Insured Groups and Self-Funded

Accounts, as well as their respective employees, have an opportunity to submit a claim for a portion

of the Net Settlement Fund, because premiums and administrative fees are typically shared

between employers and employees. See Keough Decl. Exhibit D at Sections A and C. Claimants

have the option of (i) selecting an assigned default allocation (“Default option”) or (ii) seeking




21
   By way of example, Commercial Health Benefit Product is referred to as “health insurance” and administrative
services contracts or accounts (“ASC”) and jointly administered administrative services contracts or accounts (“JAA”)
are referred to collectively as “administrative service plans.” See generally Keough Decl. Exhibit D.
22
  Insured Groups and Self-funded Accounts will additionally be given the opportunity to identify whether they
purchased BCBS health insurance or administrative service plans through a purchasing entity, such a Professional
Employer Organization, or whether they are such a purchasing entity. See generally Keough Decl. Exhibit D.

                                                         26
       Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 33 of 46




additional funds based on the claimant’s actual contribution percentage (“Alternative option”).23

Keough Decl. Exhibit D at Section D (“Explanation of Employer/Employee Premium

Contributions”); see also Plan of Distribution (“Plan”) at ¶¶ 19(e), 26. For those claimants

choosing the Alternative option, the claimant must supply documentation with the Claim Form

supporting the actual contribution percentage.24 Keough Decl. Exhibit D at Section D; see also

Plan at ¶¶ 19(i), 26. If neither option is selected, or if the Alternative option is selected but the

claimant does not provide supporting documentation, then the Default option will be applied. Plan

at ¶¶ 19(i), 26.

         Claimants also have the option of electing a form of payment: Paypal, Venmo, prepaid card

or check. Keough Decl. Exhibit D at Section E. A signature is required in order for the Claim

Form to be valid. Keough Decl. ¶ 99; Keough Decl. Exhibit D at Section F (“Signature”).

                   2.       CLAIM PROCESSING

         All claimants may submit a Claim Form to the Claims Administrator electronically through

the Settlement website or physically by mail to a P.O. Box established by the Claims

Administrator. Keough Decl. ¶ 97. The Claim Forms must be submitted or postmarked by a date

to be established by the Court. Keough Decl. ¶ 97.

         The Claims Administrator will review, determine the validity of, and process all Claim

Forms submitted by Class Members pursuant to the Court-approved Plan of Distribution.25 The


23
  The process by which the Default option allocation was determined is described in more detail in the Preliminary
Approval Motion, the Plan of Distribution, and the Declaration of Darrell B. Chodorow, attached thereto as Exhibit
H.
24
   Selection of the Alternative option does not ensure that a claimant will receive a contribution percentage higher than
or equal to the Default option. Keough Decl. Exhibit D at Section D; Plan at 19.k. Rather, the ultimate contribution
percentage is dependent on a process that includes a review of all materials submitted pertaining to each claimants’
particular payments. Keough Decl. Exhibit D at Section D; see also Plan at ¶¶ 19.k., 26. The process by which
allocation under the Alternative option was determined is described in more detail in the Preliminary Approval Motion,
the Plan of Distribution, and the Declaration of Darrell B. Chodorow, attached thereto as Exhibit H.
25
   In the event that a Damages Class member submits a Claim Form and also submits a letter requesting to opt-out of
the settlement, the Claims Administrator will send a letter asking the claimant to clarify his/her/its intent. If the event

                                                           27
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 34 of 46




Claims Administrator will identify and flag any claims that are incomplete and will seek additional

information from the claimant as necessary.26 If a claimant had multiple health insurance or

administrative services plans at any point during the Settlement Class Period, the Claims

Administrator will combine the premium data and/or costs from the multiple plans into a single

claim for that claimant. Keough Decl. ¶ 97.

                                    For Claims Made by an Individual Policyholder Who Purchased
                                    Health Insurance or Administrative Service Plans Directly from a
                                    BCBS Company

         Once the Claims Administrator has determined that an individual policyholder’s claim is

valid, it will compare the claim submission with the data produced by Settling Defendants in order

to determine the Total Premiums Paid.27 Plan at ¶ 15. As explained in the Plan of Distribution,

the individual policyholder’s final claim payment will be calculated by running the assigned Total

Premiums Paid through the FI Claims Payment Calculation. Plan at ¶¶ 13, 14.

                                    For Claims Made by any Insured Group, Self-Funded Account, or
                                    Employee thereof

         Pursuant to the Plan of Distribution, the Claims Administrator will use the Class Member

Data to identify the Total Premiums Paid by an Insured Group and the Total Administrative Fees

Paid (defined in Plan of Distribution at ¶ 25) by a Self-Funded Account that file a valid claim.28



that a class member fails to respond to the letter within thirty (30) days, the last submission received by the Claims
Administrator will control so long as the submissions were received on or before the exclusion deadline. Keough
Decl. ¶ 97.
26
   Examples of deficiencies that would require a deficiency letter include: (i) a claimant who contests the default
allocation but does not provide sufficient documentation to substantiate their claimed percentage (ii) a claimant who
submits a mailed copy of the Claim Form and fails to sign the Claim Form; (iii) a claimant who fails to state how
he/she/it wishes to receive payment; and (iv) other defects that make it impossible for the Claims Administrator to
fully process and/or pay the claim. Keough Decl. ¶ 97.
27
  Total Premiums Paid will include all insurance paid whether for single coverage or for family coverage.
28
  On the rare occasions when multiple Insured Groups file on behalf of the same claim, such as when a Purchasing
Entity and the companies that purchased a health insurance plan or an administrative service plan through the
Purchasing Entity both file a claim for the same plan, an initial allocation of the Total Premiums Paid by the groups
will be determined as described in the Plan of Distribution at ¶ 21.

                                                         28
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 35 of 46




The Class Member Data will include the total amount of premiums and/or administrative fees paid

by the Insured Group/Self-Funded Account on behalf of all people covered through the relevant

plan for each year of the Settlement Class Period. The only alteration the Claims Administrator

will make to an Insured Group’s Total Premiums Paid or a Self-Funded Account’s Total

Administrative Fees Paid will occur when an employee[s] (defined in Plan of Distribution at ¶ 8)

of that Employer (“Employee”), files a valid claim allowing them to potentially recover based on

their contribution to the respective premiums or administrative fees paid. See generally Plan at ¶¶

19(a)-(e), 26.

       The Claims Administrator will determine the portion of the premiums and/or

administrative fees assigned to the Employees who file a claim based on the formula set forth in

the Plan of Distribution. Plan at ¶¶ 18-19(a)-(g), 26. Once the Claims Administrator determines

the total amount of premiums and/or administrative fees paid on behalf of the Employee, the

amounts of the premium and/or administrative fees paid will be allocated between the Insured

Group/Self-Funded Account and the Employee. Id. Where both have selected the Default option

or if only the Employee files, the allocation will be made pursuant to the percentages listed in the

Plan of Distribution and will vary based on the type of coverage (individual or family). Id. The

amount of the premium and/or administrative fee allocated to the Employee will be the Employee’s

Total Premiums Paid and/or Total Administrative Fees Paid, while the corresponding Insured

Group’s Total Premiums Paid and/or Self-Funded Account’s Total Administrative Fees Paid will

be reduced by that Employee[s]’s Total Premiums and/or Total Administrative Fees Paid.

       If any claimant selects the Alternative option for determination of their percentage of

contribution to the overall premium and/or administrative fees paid, and the claimant supplies

documentation in support of that position, the Claims Administrator will review the documentation



                                                29
     Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 36 of 46




to determine if it sufficient to support a greater contribution percentage. Plan at ¶¶ 19(h-i), 26;

Keough Decl. ¶ 98. If the documentation is sufficient, the Claims Administrator will contact any

counterpart (i.e., for an employer, their employees and for an employee, their employer) who has

already filed a claim to provide them with an opportunity to submit their own additional evidence.

Plan at ¶¶ 19(h), 26; Keough Decl. ¶ 98. The Claims Administrator will then provide the

Settlement Administrator with the information received from claimants whose contribution

percentage may be impacted by a claim that invokes the Alternative option. Plan at ¶¶ 19(k), 26;

Keough Decl. ¶ 97. The Settlement Administrator will review all relevant claims, information and

materials submitted pertaining to the impacted premium and/or administrative fee to determine the

appropriate allocation to apply for each affected claimant. Plan at ¶¶ 19(k), 26. The Settlement

Administrator will report its conclusions to the Claims Administrator, and the Claims

Administrator will apply these conclusions to the contribution percentages and premium and/or

administrative fee calculations to allocate the premiums and/or administrative fees between the

claimants. Plan at ¶ 19(l).

                              Confirmation Process

       After the claims period has closed and after a claim has been fully processed and all

deficiencies resolved, the Claims Administrator will create a secure portal on the Settlement

website and post the year-by-year premiums and/or administrative fees (which form the basis of

the claimant’s ultimate distribution) assigned to each claimant, based on Settling Defendants’ data

and any other information gathered by the Claims Administrator through the claims process. See

Keough Decl. ¶ 99. This figure will not represent the claimant’s settlement payment, but rather

identifies the basis for calculating such a payment.

       A claimant may, within thirty (30) days of their premiums and/or administrative fees being

posted on the secure portal, request a correction to the premium and/or administrative fee

                                                30
     Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 37 of 46




calculation. Keough Decl. ¶ 99. If a claimant does so, the claimant must submit an explanation

for why the premium and/or administrative fee figures provided by the Claims Administrator on

the secure portal are in error and provide documentation sufficient to support a higher premium

and/or administrative fee total during the Settlement Class Period. Keough Decl. ¶ 99.

       If the claimant does not request a correction to the confirmation letter within thirty (30)

days, the premium and/or administrative fee value assigned will be final and will form the basis

for the ultimate payment to the claimant from the Net Settlement Fund. Keough Decl. ¶ 100. If

the Claims Administrator agrees with a claimant’s request, the Claims Administrator will modify

the premium and/or administrative fee value accordingly. Keough Decl. ¶ 100. If the Claims

Administrator disagrees with the claimant’s request, then the Claims Administrator will explain

why and, as it deems appropriate, either request further documentation or simply make a final

determination. Keough Decl. ¶ 101. In appropriate circumstances, the Claims Administrator may

refer matters to the Settlement Administrator for final resolution. Keough Decl. ¶ 101. The

Settlement Administrator’s decision on the applicable premium and/or administrative fee value

shall be final. Keough Decl. ¶ 101; Plan at ¶ 19.l.

                               Claim Payment Determination

       Upon resolution of all premium and/or administrative fee assignments, the Claims

Administrator will use the Total Premiums Paid and/or Total Administrative Fees Paid by all

authorized claimants to determine the payment amounts for all respective claims in accordance

with the formulas laid out in the Plan of Distribution. Plan at ¶¶ 13, 23. If the total final claim

payment is equal to or less than $5.00, no distribution will be made to that claimant, and the




                                                 31
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 38 of 46




claimant will be notified by the Claims Administrator that there will be no distribution given the

de minimis value of the claim.29 Plan at ¶ 27.

                                   Settlement Payments

        Settlement payments shall be made pursuant to the method specified on each respective

Claim Form, i.e., Venmo, PayPal, pre-paid card, or check. Keough Decl. ¶ 103; Keough Decl.

Exhibit D at Section E.           When mailing or electronically sending a payment, the Claims

Administrator shall send the payment to the address or electronic service provided by the claimant

on the Claim Form or to the claimant’s preferred address or electronic service if provided to the

Claims Administrator. Keough Decl. ¶ 103.

         If a payment is returned as undeliverable, the Settlement Administrator will make all

reasonable efforts to deliver the benefit, including by attempting to contact the claimant to obtain

updated contact information. Keough Decl. ¶ 104. Any check or prepaid card will include its

expiration date, if applicable, and the claimant’s name. Keough Decl. ¶ 107. Checks not cashed

within 90 days shall no longer be valid. Claimants who have not yet cashed checks will be

reminded to do so between 30 and 40 days after the checks have been issued. Keough Decl. ¶ 104.

Any funds which remain (exclusive of the Notice and Administration Fund) will, subject to Court

approval, be reallocated among Settlement Class members or otherwise in accordance with the

Plan of Distribution. S.A. ¶ 30; Keough Decl. ¶ 104.

        To the extent that any part of the Settlement Fund remains after the Claims Administrator

has made the reallocation to Authorized Claimants required under the Settlement Agreement,

Settlement Class Counsel and Self-Funded Sub-Class Counsel will jointly seek Court approval to



29
   All distributions to Authorized Claimants are subject to a $5 minimum payment threshold to ensure that the
resources involved in processing a claim are not out of proportion to the value of the individual claim. See Keough
Decl. ¶ 102 ($5 threshold reasonable).

                                                        32
      Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 39 of 46




disburse the remainder of the Settlement Fund to an entity or entities closely associated with the

harm alleged in the Complaint. The Claims Administrator will follow the directions approved by

the Court. S.A. ¶ 30; Keough Decl. ¶ 104.

         I.       OBJECTIONS AND OPT-OUTS

         Any member of either Settlement Class may object to the Settlement, and any member of

the Damages Class may exclude themselves (“opt-out”) from the Settlement entirely. The long-

form notice explains these legal rights (and others) to Settlement Class members. Keough Decl. ¶

105; Keough Decl. Exhibit C. The deadline for either objecting to or opting-out from the

Settlement is 150 days from the date upon which JND receives adequate data from the Settling

Defendants to commence the Notice Plan. Keough Decl. ¶ 105.

                  1.       OBJECTING TO THE SETTLEMENT

         A member of either Settlement Class who wishes to object to any aspect of this Agreement

must send a written statement of its objection to the Claims Administrator, Settlement Class

Counsel, Self-Funded Sub-Class Settlement Counsel and Settling Defendants. This statement

must also be filed with the Court. Keough Decl. ¶ 106. A valid objection must include:

                       a) The name of this Action and a description of the objections, including
                          applicable legal authority and any supporting evidence the objector wishes
                          to introduce;
                       b) The objector’s full name, address, email address, telephone number, and
                          then plan name under Blue Cross Blue Shield was provided and dates of
                          such coverage;30
                       c) Whether the objection applies only to the objector, a specific subset of the
                          Settlement Classes, or both Settlement Classes;
                       d) The identity of all counsel who represent the objector, including former or
                          current counsel who may be entitled to compensation for any reason related
                          to the objection, along with a statement of the number of times in which that
                          counsel has, on behalf of a client, objected to a class action within five years


30
  At the request of Settlement Class Counsel, the objector shall also confidentially provide to Settlement Class
Counsel the policy number and/or subscriber ID and date(s) of policy.

                                                         33
     Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 40 of 46




                       preceding the submission of the objection, the caption of the case for each
                       prior objection, and a copy of any relevant orders addressing the objection;
                    e) Any agreements that relate to the objection or the process of objecting
                       between the objector, his or her counsel, and/or any other person or entity;
                    f) The objector (and the objector’s attorney’s) signature on the written
                       objection;
                    g) A statement indicating whether the objector intends to appear at the Final
                       Approval hearing (either personally or through counsel); and
                    h) A declaration under penalty of perjury that the information provided by the
                       objector and objector’s counsel is true and correct.

Keough Decl. ¶ 106. See also In re Facebook Biometric Info. Privacy Litig., No. 15-cv-3747, 2020

U.S. Dist. LEXIS 151269 (N.D. Cal. Aug. 19, 2020) (preliminarily approving class action

settlement and notice plan with same opt-out requirements (opt-out requirements set forth at Dkt.

No. 445-2)).

               2.      OPTING OUT OF THE SETTLEMENT

       Any member of the Damages Class may also opt-out of the Settlement. To do so, a

claimant must submit a written request to the Claims Administrator stating the claimant’s intent to

exclude itself/himself/herself from a Settlement Class. Keough Decl. ¶ 107. The exclusion request

must include the following: (a) the name of the claimant, the name of the claimant’s business (if

the business purchased health insurance from a Blue Cross Blue Shield entity during the Settlement

Class Period for employees), address, and telephone number; (b) a statement that the claimant

wants to be excluded from the Settlement Class in In re: Blue Cross Blue Shield Antitrust

Litigation; and (c) the claimant’s (or business representative’s) personal, physical signature.

Keough Decl. ¶ 107. Electronic signatures, including DocuSign or PDF signatures, are not

permitted and will not be considered personal signatures, and submissions signed solely by an

individual’s or business’s lawyer are not valid either. Keough Decl. ¶ 108.




                                                34
     Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 41 of 46




VIII. CONCLUSION

       For all of the foregoing reasons, Subscriber Plaintiffs request that the Court enter the

proposed order preliminarily approving settlement, thereby authorizing the appointment of JND

as Claims Administrator and execution of the proposed Notice Plan.

Date: October 30, 2020                                Respectfully submitted,

   /s/ David Boies                                  /s/ Michael D. Hausfeld
 David Boies – Co-Lead Counsel                    Michael D. Hausfeld – Co-Lead Counsel
 BOIES, SCHILLER & FLEXNER LLP                    Swathi Bojedla – Discovery Committee
 333 Main Street                                  HAUSFELD LLP
 Armonk, NY 10504                                 1700 K Street NW, Suite 650
 Tel: (914) 749-8200                              Washington, DC 20006
 Fax: (914) 749-8200                              Tel: (202) 540-7200
 dboies@bsfllp.com                                Fax: (202) 540-7201
                                                  mhausfeld@hausfeld.com
                                                  sbojedla@hausfeld.com

 Charles J. Cooper – Co-Chair, Written            Megan Jones – Settlement Committee & PSC
 Submissions Committee                            Member
 COOPER & KIRK, PLLC                              Arthur Bailey – Discovery Committee
 1523 New Hampshire Avenue NW                     HAUSFELD LLP
 Washington, DC 20036                             600 Montgomery Street, Suite 3200
 Tel: (202) 220-9600                              San Francisco, CA 94111
 Fax: (202) 220-9601                              Tel: (415) 633-1908
 ccooper@cooperkirk.com                           Fax: (415) 358-4980
                                                  mjones@hausfeld.com
                                                  abailey@hausfeld.com

 Chris T. Hellums – Local Facilitating Counsel    William A. Isaacson – Settlement Committee
 PITTMAN, DUTTON & HELLUMS, P.C.                  & PSC Member
 2001 Park Place N, 1100 Park Place Tower         PAUL WEISS
 Birmingham, AL 35203                             2001 K Street, NW
 Tel: (205) 322-8880                              Washington, DC 20006-1047
 Fax: (205) 328-2711                              Tel: (202) 223-7313
 chrish@pittmandutton.com                         Fax: (202) 379-4937
                                                  wisaacson@paulweiss.com




                                                 35
    Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 42 of 46




Gregory Davis – Settlement Committee & PSC    Cyril V. Smith – Settlement Committee &
Member                                        PSC Member
DAVIS & TALIAFERRO, LLC                       ZUCKERMAN SPAEDER, LLP
7031 Halcyon Park Drive                       100 East Pratt Street, Suite 2440
Montgomery, AL 36117                          Baltimore, MD 21202-1031
Tel: (334) 832-9080                           Tel: (410) 949-1145
Fax: (334) 409-7001                           Fax: (410) 659-0436
gldavis@knology.net                           csmith@zuckerman.com

Kathleen Chavez – Settlement Committee &      David Guin – Co-Chair, Written Submissions
PSC Member                                    Committee
FOOTE, MIELKE, CHAVEZ & O’NEIL, LLC           Tammy Stokes – Damages Committee
10 West State Street, Suite 200               GUIN, STOKES & EVANS, LLC
Geneva, IL 60134                              300 Richard Arrington Jr. Blvd. North
Tel: (630) 797-3339                           Suite 600/Title Building
Fax: (630) 232-7452                           Birmingham, AL 35203
kcc@fmcolaw.com                               Tel: (205) 226-2282
                                              Fax: (205) 226-2357
                                              davidg@gseattorneys.com
                                              tammys@gseattorneys.com

Carl S. Kravitz – Expert Committee            Richard Feinstein – Expert Committee
ZUCKERMAN SPAEDER LLP                         Karen Dyer – Expert Committee
1800 M Street NW, Suite 1000                  Hamish P.M. Hume – Discovery Committee
Washington, DC 20036-5807                     BOIES, SCHILLER FLEXNER LLP
Tel: (202) 778-1800                           1401 New York Avenue NW
Fax: (202) 822-8106                           Washington, DC 20005
ckravitz@zuckerman.com                        Tel: (202) 237-2727
                                              Fax: (202) 237-6131
                                              rfeinstein@bsfllp.com
                                              kdyer@bsfllp.com
                                              hhume@bsfllp.com

Mindee Reuben                                 Nate Cihlar
Lite DePalma Greenberg                        Joshua Callister
1835 Market Street, Suite 2700                Srauss & Boies
Philadelphia, PA 19103                        4041 University Drive, 5th Floor
Tel: (267) 314-7980                           Fairfax, VA 22030
Fax: (973) 623-0858                           Tel: (703) 764-8700
mreubin@litedepalma.com                       Fax: (703) 764-8704
                                              ncihlar@straus-boies.com
                                              jcallister@straus-boies.com




                                             36
    Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 43 of 46




Patrick Cafferty – Discovery Committee      Bryan Clobes – Litigation Committee
CAFFERTY CLOBES MERIWETHER &                Ellen Meriwether – Written Submissions
SPRENGEL LLP                                Committee
150 S. Wacker Drive, Suite 300              CAFFERTY CLOBES MERIWETHER &
Chicago, IL 60606                           SPRENGEL LLP
Tel: (312) 782-4880                         2005 North Monroe Street
pcafferty@caffertyclobes.com                Media, PA 19063
                                            Tel: (215) 864-2800
                                            Fax: (215) 864-2810
                                            bclobes@caffertyclobes.com
                                            emeriwether@caffertyclobes.com

Andrew Lemmon – Chair, Discovery            Virginia Buchanan – Chair, Class Certification
Committee                                   Committee
LEMMON LAW FIRM                             LEVIN PAPANTONIO THOMAS
15058 River Road                            MITCHELL RAFFERTY & PROCTOR, P.A.
PO Box 904                                  316 South Baylen Street, Suite 600
Hahnville, LA 70057                         Pensacola, FL 32502
Tel: (985) 783-6789                         Tel: (850) 435-7000
Fax: (985) 783-1333                         Fax: (850) 435-7020
andrew@lemmonlawfirm.com                    vbuchanan@levinlaw.com

Douglas Dellaccio – Litigation Committee    Larry McDevitt – Chair, Class Certification
CORY WATSON CROWDER & DEGARIS,              Committee
P.C.                                        David Wilkerson – Discovery Committee
2131 Magnolia Avenue, Suite 200             VAN WINKLE LAW FIRM
Birmingham, AL 32505                        11 North Market Street
Tel: (205) 328-2200                         Asheville, NC 28801
Fax: (205) 324-7896                         Tel: (828) 258-2991
ddellaccio@cwcd.com                         lmcdevitt@vwlawfirm.com
                                            dwilkerson@vwlawfirm.com

Edwin J. Kilpela, Jr.                       Robert M. Foote – Damages Committee
Benjamin Sweet – Litigation Committee       FOOTE, MIELKE, CHAVEZ & O’NEIL,
DEL SOLE CAVANAUGH STROYD LLC               LLC
200 First Avenue, Suite 300                 10 West State Street, Suite 200
Pittsburgh, PA 15222                        Geneva, IL 60134
Tel: (412) 261-2393                         Tel: (630) 797-3339
Fax: (412) 261-2110                         Fax: (630) 232-7452
ekilpela@dsclaw.com                         rmf@fmcolaw.com
bsweet@dsclaw.com




                                           37
    Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 44 of 46




Charles T. Caliendo – Class Certification    Robert Eisler – Discovery Committee
Committee                                    GRANT & EISENHOFER
GRANT & EISENHOFER                           123 Justison Street
485 Lexington Avenue                         Wilmington, DE 19801
New York, NY 10017                           Tel: (302) 622-7000
Tel: (646) 722-8500                          Fax: (302) 622-7100
Fax: (646) 722-8501                          reisler@gelaw.com
ccaliendo@gelaw.com

Daniel Gustafson – Litigation Committee      Brent Hazzard – Litigation Committee
Daniel C. Hedlund – Damages Committee        HAZZARD LAW, LLC
GUSTAFSON GLUEK PLLC                         447 Northpark Drive
120 South Sixth Street, Suite 2600           Ridgeland, MS 39157
Minneapolis, MN 55402                        Tel: (601) 977-5253
Tel: (612) 333-8844                          Fax: (601) 977-5236
Fax: (612) 339-6622                          brenthazzard@yahoo.com
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com

John Saxon – Litigation Committee            Lawrence Jones – Damages Committee
JOHN D. SAXON, P.C.                          JONES WARD PLC
2119 3rd Avenue North                        The Pointe
Birmingham, AL 35203-3314                    1205 East Washington Street, Suite 111
Tel: (205) 324-0223                          Louisville, Kentucky 40206
Fax: (205) 323-1583                          Tel: (502) 882-6000
jsaxon@saxonattorneys.com                    Fax: (502) 587-2007
                                             larry@jonesward.com

Robert Methvin – Chair, Settlement           Michael McGartland – Class Certification
Committee                                    Committee
James M. Terrell – Class Certification       MCGARTLAND & BORCHARDT LLP
Committee                                    1300 South University Drive, Suite 500
MCCALLUM, METHVIN & TERRELL, P.C.            Fort Worth, TX 76107
The Highland Building                        Tel: (817) 332-9300
2201 Arlington Avenue South                  Fax: (817) 332-9301
Birmingham, AL 35205                         mike@attorneysmb.com
Tel: (205) 939-0199
Fax: (205) 939-0399
rgm@mmlaw.net
jterrell@mmlaw.net




                                            38
    Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 45 of 46




H. Lewis Gillis – Co-Head Chair, Litigation    David J. Hodge – Chair, Settlement
Committee                                      Committee
MEANS GILLIS LAW, LLC                          MORRIS, KING & HODGE
3121 Zelda Court                               200 Pratt Avenue NE
Montgomery, AL 36106                           Huntsville, AL 35801
Tel: 1-800-626-9684                            Tel: (256) 536-0588
hlgillis@tmgslaw.com                           Fax: (256) 533-1504
                                               lstewart@alinjurylaw.com

                              Counsel for Subscriber Plaintiffs

                                                   /s/ Warren T. Burns
                                                   Warren T. Burns
                                                   BURNS CHAREST LLP
                                                   900 Jackson Street, Suite 500
                                                   Dallas, Texas 75202
                                                   Tel: (469) 904-4550
                                                   Fax: (469) 444-5002
                                                   wburns@burnscharest.com

                           Counsel for the Self-Funded Sub-Class




                                              39
     Case 2:13-cv-20000-RDP Document 2611-1 Filed 10/30/20 Page 46 of 46




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2020, the foregoing Memorandum of Law in Support

of Subscriber Plaintiffs’ Motion for Approval of Plan of Notice and Appointment of Claims

Administrator was filed with the Clerk of the Court and served on counsel of record via ECF.



                                                                   /s/ Michael D. Hausfeld
                                                                  Michael D. Hausfeld
